       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 1 of 48



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MARYLAND
                       (NORTHERN DIVISION)


JUST PUPPIES, INC.                            *
d/b/a JUST PUPPIES TOWSON
1028B York Road                               *
Towson, MD 21204
[Baltimore County, Maryland]                  *

and                                           *

JUST PUPPIES OF MARYLAND, INC.                *
d/b/a JUST PUPPIES ROCKVILLE
2004 Veirs Mill Road                          *
Rockville, MD 20851
[Montgomery County, Maryland]                 *

and                                           *     CIVIL NO.: 1:19-cv-2439

CHARM CITY PUPPIES, LLC                       *
d/b/a CHARM CITY PUPPIES & BOUTIQUE
8205 Snowden River Parkway                    *
Columbia, MD 21045
[Howard County, Maryland]                     *

and                                           *

TODAY’S PET, INC.                             *
d/b/a TODAY’S PET
8221 Gateway Overlook Dr.                     *
Elkridge, MD 21075
[Howard County, Maryland]                     *

and                                           *

JODIE HANCOCK                                 *
d/b/a 2 MILE KENNEL
23148 County Road 190                         *
Bogard, Missouri 64622
                                              *
and


                                     1
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 2 of 48



SOBRAD, LLC
d/b/a Pinnacle Pet                            *
11863 Kenobi Lane
Neosho, Missouri 64850                        *

                         Plaintiffs           *

v.                                            *

BRIAN E. FROSH                                *
MARYLAND ATTORNEY GENERAL
200 St. Paul Place                            *
Baltimore, MD 21202
                                              *
and
                                              *
DIVISION OF CONSUMER PROTECTION
OFFICE OF THE ATTORNEY GENERAL                *
200 St. Paul Place
Baltimore, MD 21202                           *

Serve On:                                     *
Brian E. Frosh
Maryland Attorney General                     *
200 St. Paul Place
Baltimore, MD 21202                           *

and                                           *

MARYLAND STATE SENATE                         *
FINANCE COMMITTEE
GENERAL ASSEMBLY OF MARYLAND                  *
3 East
Miller Senate Office Building                 *
Annapolis, MD 21401
                                              *
Serve On:
Brian E. Frosh                                *
Maryland Attorney General
200 St. Paul Place                            *
Baltimore, MD 21202
                                              *
and


                                      2
         Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 3 of 48



MARYLAND HOUSE ECONOMIC                                  *
MATTERS COMMITTEE
GENERAL ASSEMBLY OF MARYLAND                             *
Room 231
House Office Building                                    *
Annapolis, MD 21401
                                                         *
Serve On:
Brian E. Frosh                                           *
Maryland Attorney General
200 St. Paul Place                                       *
Baltimore, MD 21202
                                                         *
                            Defendants
                                                         *

                            *      *      *       *      *      *      *       *   *

                        COMPLAINT FOR DECLARATORY
                           AND INJUNCTIVE RELIEF

       Plaintiffs, Just Puppies, Inc. d/b/a Just Puppies Towson, Just Puppies of Maryland,

Inc. d/b/a Just Puppies Rockville, Charm City Puppies, LLC d/b/a Charm City Puppies &

Boutique, Today’s Pet, Inc. d/b/a Today’s Pet, Sobrad, LLC d/b/a Pinnacle Pet, and Jodie

Hancock d/b/a 2 Mile Kennel (“Plaintiffs”), by and through their undersigned counsel,

hereby sue Defendants, Brian E. Frosh, in his official capacity as Attorney General for

the State of Maryland, the Division of Consumer Protection in the Office of the Attorney

General, the Maryland Senate Finance Committee and the Maryland House Economic

Matters Committee of the General Assembly of Maryland, for declaratory, injunctive,

and other relief to declare Section 19-703 of Maryland’s Business Regulations Article

(banning the sale of dogs and cats by retail pet stores in Maryland effective January 1,

2020) invalid and unconstitutional. In support, Plaintiffs state as follows:



                                              3
          Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 4 of 48



                            Parties, Jurisdiction, and Venue

     1.       Plaintiff, Just Puppies, Inc. d/b/a Just Puppies Towson, is a Maryland

corporation with its principal place of business located as 1028B York Road, Towson,

Baltimore County, Maryland.

     2.       Plaintiff, Just Puppies of Maryland, Inc. d/b/a Just Puppies Rockville, is a

Maryland corporation with its principal place of business at 2004 Veirs Mill Road,

Rockville, Montgomery County, Maryland.

     3.       Plaintiffs, Just Puppies Towson and Just Puppies Rockville (jointly referred

to as “Just Puppies”), are retail pet stores operating in Maryland that display dogs for

sale to the public.

     4.       Plaintiff, Charm City Puppies, LLC d/b/a Charm City Puppies & Boutique

(“Charm City Puppies”) is a Maryland limited liability company with its principal place

of business located at 8205 Snowden River Parkway, Columbia, Howard County,

Maryland.

     5.       Plaintiff, Charm City Puppies, operates a retail pet store that displays dogs

for sale to the public.

     6.       Plaintiff, Today’s Pet, Inc. d/b/a Today’s Pet (“Today’s Pet”) is a Maryland

corporation with its principal place of business located at 8221 Gateway Overlook

Drive, Elkridge, Howard County, Maryland.

     7.       Plaintiff, Today’s Pet, operates a retail pet store that displays dogs for sale

to the public.




                                             4
          Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 5 of 48



     8.       Plaintiff, Jodie Hancock (“Ms. Hancock”), is a resident of Missouri who

resides at 23148 County Road 190, Bogard, Missouri. Ms. Hancock is a sole proprietor

who trades as “2 Mile Kennel” and is a commercial breeder of dogs who is licensed by

the United States Department of Agriculture (“USDA”) and the State of Missouri.

     9.       Plaintiff, Sobrad, LLC d/b/a Pinnacle Pet (“Pinnacle Pet”) is a Missouri

corporation with its principal place of business located at 11863 Kenobi Lane, Neosho,

Missouri. Pinnacle Pet is a commercial broker of dogs that is licensed by the USDA and

the States of Missouri, Pennsylvania, Ohio, Georgia, Colorado, Kansas, and the City of

Las Vegas, Nevada. Pinnacle Pet also is licensed by the USDA to transport the dogs

from State to State.

     10.      Defendant, Brian E. Frosh, is the Attorney General of the State of

Maryland. Under the Constitution of Maryland, the Attorney General shall defend on

the part of the State of Maryland all cases pending in all federal courts against the State,

or in which the State may be an interested party. Md. Const. art. V § 3. Mr. Frosh is

sued in his official capacity on behalf of the State of Maryland whose General

Assembly passed the “No More Puppy-Mill Pups Act” on April 24, 2018, which goes

into effect on January 1, 2020, and bans the sale of all dogs and cats from retail pet

stores in Maryland. The pet store ban was enacted as an amendment to Section 19-703

of the Maryland Business Regulation Article (“Maryland’s Pet Store Ban”). (Exh. 1 at




                                            5
           Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 6 of 48



    0013-14).1 Therefore, the State is an interested party in this lawsuit and the Attorney

    General, in his official capacity, shall defend this case on the part of the State.

         11.    Defendant, Division of Consumer Protection in the Office of the Attorney

    General, is responsible for enforcing Maryland’s Pet Store Ban. Violations and/or

    enforcement of Maryland’s Pet Store Ban is subject to Maryland’s Consumer Protection

    Act, which is administered by the Consumer Protection Division. (Exh. 1 at 0017 --

    Md. Code Ann., Bus. Reg. §19-704 and Md. Code Ann., Comm. Law. §13-201).

         12.    Defendant, Maryland State Senate Finance Committee of the General

    Assembly of Maryland, is a committee of the Maryland State Senate that addresses

    issues, including but not limited to commercial laws and consumer protection.

    Maryland State Senate Finance Committee is a necessary and interested party as the

    Editor’s Note to Maryland’s Pet Store Ban (Section 19-703) states that “it is the intent

    of General Assembly that . . . the Senate Finance Committee and the House Economic

    Matters Committee monitor the implementation of this Act.” (Exh. 1 at 0013-14).

         13.    Plaintiffs challenge Maryland’s Pet Store Ban as unconstitutional under

    various provisions of the United States Constitution and Maryland’s Declaration of

    Rights. Plaintiffs further challenge Maryland’s Pet Store Ban as preempted by 7 U.S.C.

    § 2133.




1
  Attached hereto as Exhibit 1 are the current retail pet store statutory regulations,
promulgated as Md. Code Ann., Bus. Reg. Art., § 19-701, et seq., as well as the
amendments thereto, effective January 1, 2020.


                                                 6
          Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 7 of 48



     14.      Plaintiffs’ causes of action arise under 7 U.S.C. § 2133, the United States

Constitution, and the Federal Declaration of Rights Statute set forth in 28 U.S.C.

§2201(a). Jurisdiction is therefore proper in this Court pursuant to 28 U.S.C. § 1331.

     15.      Defendants operate in the State of Maryland and a substantial part of the

events giving rise to the claims set forth in this Complaint occurred in Maryland.

Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391(2).

                                BACKGROUND FACTS

                       Maryland’s Retail Pet Store Laws – 2012

     16.      In 1966, the Animal Welfare Act (“AWA”) was enacted at the federal level

to regulate the trade and treatment of dogs and cats to be sold as pets. 7 U.S.C. § 2131.

The Congressional Statement of Policy as set forth under Section 2131 of the AWA

states:

              The Congress finds that animals and activities which are
              regulated under [the AWA] are either in interstate or foreign
              commerce or substantially affect such commerce or the free
              flow thereof, and that regulation of animals and activities as
              provided in [the AWA] is necessary to prevent and eliminate
              burdens upon such commerce and to effectively regulate such
              commerce, in order . . .
                     (2) to assure the humane treatment of animals during
              transportation in commerce; and
                     (3) to protect the owners of animals from the theft of
              their animals by preventing the sale or use of animals which
              have been stolen.
              The Congress further finds that it is essential to regulate, as
              provided in [the AWA], the transportation, purchase, sale,
              housing, care, handling, and treatment of animals by carriers
              or by persons or organizations engaged in . . . holding them
              for sale as pets or for any such purpose or use.


                                            7
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 8 of 48



7 U.S.C. § 2131.

     17.    The AWA includes certain licensing requirements and animal welfare

standards to be determined by the USDA for breeders of pets. 7 U.S.C. § 2133 - 2160.

The AWA was intended to regulate animals distributed for sale so that welfare

standards, transparency, and accountability were maintained for those animals through

the commercial channel. The United States Department of Agriculture (“USDA”) is

responsible for promoting and enforcing the AWA.

     18.    In 2012, twenty (20) States enacted legislation that exceeded the standards

promulgated by the AWA. These States required strict recordkeeping requirements of

breeders and pet stores and provided recourse to consumers for sick animals purchased

from pet stores. Maryland sought to enact legislation in 2012 in accordance with these

laws to further combat what animal activists have deemed “puppy mills.” SB 317, 2012

Md. Gen. Assemb., Reg. Sess. (Md. 2012).

     19.    Legislation to further these goals was approved in Maryland on May 2,

2012 and took effect on October 1, 2012. SB 317, 2012 Md. Gen. Assemb., Reg. Sess.

(Md. 2012). The enactment of the amendment to Section 19-703 was intended to

prevent “retail pet stores” from selling pets sourced from alleged “puppy mills” and

protect consumers from pets sourced from breeders employing substandard welfare

conditions. A “retail pet store” is defined under the Maryland statute as “a for-profit

establishment open to the public that sells or offers for sale domestic animals to be kept

as household pets.” (Exh. 1 – 001 -- Md. Code Ann., Bus. Reg. § 19-701(j) (2012)).




                                           8
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 9 of 48



     20.     The 2012 legislation requires retail pet stores to provide a written record of

breeders and dealers of pets sold in-store, including the state in which the breeder or

dealer of the dog is located and their USDA license number. (Exh. 1 – 010 -- Md. Code

Ann., Bus. Reg. § 19-703 (2012) (subject to repeal effective January 1, 2020)). This

information is required to be posted “conspicuously” on each dog’s cage. Id.

     21.     Pet store owners are required to maintain and post a written record about

each dog including the breed, age, and date of birth of the dog. Id. Pet store owners are

also required to maintain a record identifying markings of the dog and documentation

of all medical treatments and diagnoses. Id. At the time of purchase, pet store owners

are required to provide to the purchaser a health certificate from a licensed veterinarian

certifying the health of the pet. Id.

     22.     All records are required to be maintained for one (1) year after the date of

sale of the dog and are to be made available to the Consumer Protection Division, bona

fide prospective purchasers, and the actual purchaser at time of sale. Id.

     23.     Purchasers are also entitled to a remedy if, within seven (7) days of

purchase, the dog is examined by a veterinarian and found to suffer from a disease or

illness adversely affecting the health of the dog. Id.

     24.     Pet store owners are subject to enforcement and penalty provisions under

Maryland’s Consumer Protection Act in the Commercial Law Article for unfair and/or

deceptive trade practices for any violation of these laws. Id. All of these laws are in

effect today to safeguard Maryland consumers until Maryland’s Pet Store Ban takes




                                             9
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 10 of 48



effect on January 1, 2020, at which time Maryland’s retail pet stores will go out of

business and all such legislative safeguards will be eliminated.

     25.     Non-profit shelters and rescues were, and still are, exempt from the

requirements of the consumer protection laws as well as the sourcing requirements set

forth in Maryland’s 2012 legislation. (Exh. 1 at 006 -- Md. Code Ann., Bus. Reg. § 19-

702 (“This subtitle does not apply to an animal welfare organization or animal control

unit operating within a retail pet store.”)).

      Maryland’s Strict Sourcing Requirements for Retail Pet Stores – 2016

     26.     In 2016, Maryland added Section 19-702.1 to the Maryland retail pet store

regulations to further combat what animal welfare activists saw as the “puppy mill

industry.” (Exh. 1 at 007 -- Md. Code Ann., Bus. Reg. § 19-702.1 (subject to repeal

effective January 1, 2020)).

     27.     Section 19-702.1 requires retail pet stores to ensure that breeders and

dealers supplying cats and dogs to pet stores meet strict sourcing requirements,

including specific licensing and citation information.

     28.     The legislation requires Maryland pet store owners to ensure that all

breeders and dealers sourcing to their pet stores held a current USDA license under the

AWA. (Exh. 1 at 8807 -- Md. Code Ann., Bus. Reg. § 19-702.1(b)(1) (subject to repeal

effective January 1, 2020). Section 19-702.1 effectively banned local breeders and/or

hobby breeders from selling pets to Maryland pet stores because these types of breeders

are unregulated and do not hold a USDA license.            See 7 U.S.C. § 2123 (“[A]

dealer…shall not be required to obtain a license…under this Act…if the size of the


                                                10
      Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 11 of 48



business is determined by the Secretary to be de minimis.”); United States Department

of Agriculture, Licensing and Registration Under the Animal Welfare Act, at 11

(revised February 2019) (“Small-scale breeders and other dealers with gross sales under

$500 per year are exempt, as long as these sales do not include wild or exotic animals,

dogs, or cats.”). USDA regulations state that a USDA license is not required if a

breeder maintains a total of four (4) or fewer breeding female dogs and sells only the

offspring that were born and raised on the owner’s premises.

     29.   With the intent to further combat the “puppy mill industry,” the legislature

sought to ban “roadside sales” in an effort to “close down the unscrupulous breeders

who are entirely unregulated…from selling on roadsides and public places.”

(Transcript of Economic Matters Comm.: Meeting on HB 1113 Before the Gen.

Assemb. of Md., 11:3-7 (March 8, 2016)). These “roadside sales” encompassed the

sales of pets from local “hobby” breeders, as these types of breeders are completely

unregulated.

     30.   Amy Jessie of the Humane Society of the United States noted, “Sellers

consistently said they were small, local, family breeders but then our investigators

actually visited the kennels and found deplorable conditions . . . another real problem

from the consumer angle is that you buy a puppy, the puppy is sick . . . you can’t find

the seller.” (Transcript of Economic Matters Comm.: Meeting on HB 1113 Before the

Gen. Assemb. of Md., 13:13-16, 14:9-14 (March 8, 2016)). Therefore, the 2016

legislation banned the sales of pets from local “hobby” breeders due to the “deplorable




                                         11
      Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 12 of 48



conditions” of these breeding operations that were not licensed and regulated by the

USDA.

     31.      Pet store owners are also required to ensure that all breeders and dealers

sourcing pets had not received certain citations from the USDA. Md. Code Ann., Bus.

Reg. § 19-702.1(b)(2) (subject to repeal effective January 1, 2020). Breeders and

dealers could not have received (i) a citation on final inspection within two years of sale

of pet, (ii) citations on two or more consecutive final inspections for a repeat

noncompliant item within two years of sale of pet, (iii) a citation on the two most recent

inspections for a no-access violation, or (iv) three or more citations on the most recent

inspection report for any other noncompliant item. Id.

     32.      Although the federal government did not restrict federally licensed breeders

and dealers from selling pets due to USDA citations, Maryland’s legislation restricted

pet stores from sourcing from breeders and dealers with certain USDA citations and

prohibited the sale of pets sourced from unregulated local “hobby” breeders. The 2016

Maryland legislation effectively served as a stricter law to the federal regulations. All

of these 2016 laws are in effect today to safeguard Maryland consumers until

Maryland’s Pet Store Ban takes effect on January 1, 2020, at which time Maryland’s

retail pet stores will go out of business and all such legislative safeguards will be

eliminated.

                       Maryland’s Retail Pet Store Ban – 2018

     33.      Following the successful enactment of Maryland’s 2016 sourcing

requirements, animal welfare organizations continued to claim that Maryland’s laws


                                            12
           Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 13 of 48



    were not strong enough to combat alleged “puppy mills.” (See Transcript of Economic

    Matters Comm.: Meeting on HB 1662 Before the Gen. Assemb. of Md., 37:5-7 (March

    12, 2018)). These groups alleged, without any factual evidence, that Maryland retail pet

    stores were fueling the growth and establishment of unlicensed and uninspected “puppy

    mills.” Id.

         34.      Animal welfare organizations made these unfounded claims despite the fact

    that the Maryland Consumer Protection Division had responded to only a limited

    number of complaints regarding issues of compliance with Maryland’s strict sourcing

    requirements, and that the Consumer Protection Division had not actually issued any

    fines as a result of any investigations within the past three years.2

         35.      Since the enactment of the 2012 legislation, there have been only

    approximately twenty-five (25) consumer complaints. Of these complaints, only four

    (4) actually resulted in a violation. These four violations were quickly resolved and did

    not result in any fines. 3 The majority of the complaints came from individuals




2
 State of Maryland, Office of the Attorney General Consumer Protection Division, letter
dated March 29, 2018.
3
  Two of these complaints from 2017 and 2018 alleged a deficiency in the posting of
inspection reports. The failure to post was unintentional and the stores immediately
complied upon notice from the Office of the Attorney General Consumer Protection
Division. Two other complaints from 2016 alleged two different pet stores sourcing their
pets from rescue organizations that were not 501(c)(3) organizations, or not licensed by
the USDA. The store owners were not aware of the legislation making these sales illegal
and immediately ceased the sale of all dogs upon notice from the Office of the Attorney
General Consumer Protection Division.


                                                13
          Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 14 of 48



associated with animal welfare organizations. Only five (5) of the 25 complaints came

from consumers who actually purchased a pet.

     36.      Nonetheless, the Maryland State Legislature decided to enact Maryland’s

Retail Pet Store Ban in 2018, dubbed the “No More Puppy-Mill Pups Act,” becoming

one of the first states to pass such a law. California has passed a similar State law that

went into effect at the beginning of 2019.

     37.      The “No More Puppy-Mill Pups Act” was enacted on April 24, 2018 and

goes into effect on January 1, 2020. HB 1662, 2018 Md. Gen. Assemb., 438th Reg.

Sess. (Md. 2018).

     38.      The alleged purpose of the “No More Puppy-Mill Pups Act” is to eradicate

so-called “puppy mills” by banning Maryland pet stores from selling dogs or cats

regulated by and obtained from USDA licensed breeders. (See HB 1662, 2018 Md.

Gen. Assemb., 438th Reg. Sess. (Md. 2018)). Proponents of the ban argued that USDA

standards are insufficient, and that the USDA does not properly oversee or implement

its regulations. Thus, the new Maryland ban was intended to specifically block and/or

severely limit USDA licensed breeders from doing business in Maryland by shutting

down the retail pet stores who purchase dogs from them.           The majority or USDA

licensed breeders and brokers do not sell directly to the public and only sell to retail pet

stores.

     39.      The other purported State interest for the ban is protecting consumers from

purchasing unhealthy animals. The new legislation, however, repeals the strict sourcing

and reporting requirements enacted in Maryland in 2016, including the requirement for


                                             14
        Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 15 of 48



 pet store owners to provide a health certificate from a licensed veterinarian certifying

 the health of the pet. Id.

      40.     Under the “No More Puppy-Mill Pups Act,” all retail pet stores in

 Maryland will be prohibited from selling cats or dogs. Section 19-703 states:

              (a) Prohibition. -- A retail pet store may not offer for sale or otherwise
              transfer or dispose of cats or dogs.

              (b) Exception. -- This section may not be construed to prohibit a retail pet
              store from collaborating with an animal welfare organization or animal
              control unit to offer space for these entities to showcase cats or dogs for
              adoption.

(Exh. 1 at 13 -- Md. Code Ann., Bus. Reg. § 19-703 (effective January 1, 2020)).

“Animal control unit” means a local organization or governmental unit that the

appropriate local governmental body designates to house, care for, and control domestic

animals of unknown ownership.” (Exh. 1 at 001 Md. Code Ann., Bus. Reg. § 19-701(b)

and Md. Code Ann., Crim. Law § 10-617).          “Animal welfare organization” means a

nonprofit organization established to promote animal welfare that has tax exempt status

under §501(c)(3) of the U.S. Internal Revenue Code.” (Exh. 1 at 001 Md. Code Ann.,

Bus. Reg. § 19-701(c)).

      41.     In the “Editor’s Note” to the new law, however, Section 19-703 states that

 pet stores can still “collaborate” with animal welfare organization or animal control

 units to showcase pets for adoption or with “local breeders” to showcase pets for

 purchase. The Note states:

      [I]t is the intent of the General Assembly that:




                                            15
          Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 16 of 48



         (1) animal welfare organizations initiate contact with retail pet stores, as provided
             under § 19-703(b) of the Business Regulation Article, as enacted by Section 1
             of this Act, that will no longer be able to offer for sale cats and dogs, to
             facilitate collaboration to showcase cats and dogs for:

               (i)       adoption from an animal control unit or an animal welfare organization;
                         or
               (ii)      purchase from local breeders; and

         (2) the Senate Finance Committee and the House Economic Matters Committee
         monitor the implementation of this Act.

(Exh. 1 at 0013-14). A “local breeder” is not defined under the new Maryland Pet Store

Ban.

         42.          If a retail pet store violates the Maryland Pet Store Ban, it is subject to civil

 fines and penalties for unfair and deceptive trade practices within the meaning of Title

 13 of the Commercial Law Article. (Exh. 1 at 0017 -- Md. Code Ann., Bus. Reg. § 19-

 704).

         43.          While the new legislation prohibits Maryland retail pet stores from selling

 dogs or cats from regulated sources, the legislation does not prohibit Maryland

 consumers from purchasing cats or dogs from unregulated sources, such as the internet

 or newspaper or other print advertising, and from unregulated non-profit animal welfare

 organizations, shelters, and local breeders.

         44.          As part of the legislative history, the Fiscal and Policy Note from the

 Department of Legislative Services found that the new legislation will significantly




                                                      16
           Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 17 of 48



    reduce the revenues of small businesses in Maryland, specifically small retail pet stores,

    to the point where these businesses will go out of business.4

         45.     The new ban on the sale of pets will effectively shift the sale of puppies

    from regulated retail pet stores to unregulated marketplaces, such as throughout the

    internet.5

                                      Impact on Plaintiffs

         46.     Just Puppies is a family-owned business that started in 1997 in Orlando,

    Florida. Just Puppies opened its first retail pet store in Laurel, Maryland in 1999. Just

    Puppies Towson opened on or about April 15, 2001, and Just Puppies Rockville opened

    its store on or around April 15, 2004. The store in Laurel closed in April 2009 after an

    expired lease.

         47.     Just Puppies only sells dogs and does not display any other animals for sale

    at its stores that are open to the public. Approximately 90 – 95 percent of the gross

    sales of Just Puppies is from the sale of dogs. The other 5 – 10 percent of sales are

    derived from pet accessories sold in the stores.

         48.     Just Puppies sources its dogs from good and reputable USDA and State

    licensed commercial breeders.




4
    Dep’t of Leg. Serv., Fiscal and Policy Note HB 1662, 2018 Sess., at 3 (2018).
5
 Statement from Edwin Sayres, Former President of ASPCA, included in the legislative
history of HB 1662.


                                               17
      Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 18 of 48



     49.    One of the reputable breeders from whom Just Puppies obtains its dogs is

Ms. Hancock, who is a licensed USDA and State of Missouri commercial breeder, with

whom Just Puppies has been doing business for over 15 years.

     50.    As a commercial breeder licensed by the USDA, Ms. Hancock must submit

annual applications for license renewals which report the number of dogs sold annually

as well as the dollar amounts received from those sales. As part of the USDA and State

of Missouri licensing requirements, Ms. Hancock’s facilities are subject to random and

unannounced inspections from State and Federal inspectors. The USDA and Missouri

inspectors spend several hours reviewing a checklist of State and Federal regulations to

ensure that Ms. Hancock is in full compliance every year. If any issues arise during the

inspection, a report is provided reflecting any noncompliant items.

     51.    Ms. Hancock has been operating her breeding facilities for over 15 years

and has not been found in violation of any USDA or State of Missouri regulations.

     52.    Ms. Hancock maintains full and accurate records of all pedigrees, dates of

birth, as well as complete health and vaccination records. Ms. Hancock routinely has

the dogs treated and inspected by licensed veterinarians.

     53.    Ms. Hancock breeds purebred dogs as well as designer breeds, such as

Golden Doodles (a mix between a Golden Retriever and a Poodle).

     54.    Representatives from Just Puppies also visit Ms. Hancock’s facilities on a

routine basis to ensure the quality and safety of her operation.




                                           18
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 19 of 48



     55.     Ms. Hancock, and other similarly situated breeders, do not maintain any

websites and do not sell directly to the public. Licensed breeders such as Ms. Hancock

sell exclusively to retail pet stores.

     56.     Charm City Puppies opened its retail pet store to the public in January 2012

and is family owned and operated by Maryland residents. Charm City Puppies carries a

variety of the most popular purebred dogs and designer breed puppies. Charm City

Puppies sources its dogs from licensed and reputable brokers, such as Pinnacle Pet, who

only sell to retail pet stores.

     57.     Charm City Puppies derives approximately 90 - 95 percent of its gross

revenues from the sale of dogs, and the other approximately 5 - 10 percent of revenues

is from pet accessories.

     58.     Today’s Pet is a family-owned retail pet store that started selling pets to the

public in 1996 in Howard County, Maryland. Today’s Pet opened its store in the

Columbia Mall in or around 2010.

     59.     Today’s Pet sells dogs, cats, birds, reptiles, fish, and other small animals.

Approximately one-half of the gross sales of Today’s Pet is from the sale of dogs and

cats. Today’s Pet sources its dogs, as well as its other animals, from good and reputable

USDA and state licensed commercial breeders.

     60.     One of the reputable brokers from whom Charm City Puppies and Today’s

Pet obtains its dogs is Pinnacle Pet, which is a licensed commercial broker by the

USDA, the State of Missouri, and numerous other States.




                                            19
         Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 20 of 48



     61.       Although Pinnacle Pet maintains a website, Pinnacle Pet does not sell

directly to the public, only to retail pet stores. Pinnacle Pet uses a comprehensive online

web portal to showcase dogs from licensed USDA and State commercial breeders. The

web portal contains extensive and detailed information on each licensed USDA breeder

as well as all health records for the dogs. When a puppy is purchased through Pinnacle

Pet, all data regarding the health records and the breeder information is collected and

provided to the retail pet stores, such as Charm City Puppies and Today’s Pet, as part of

the transaction.      All these documents are ultimately provided to the customer

purchasing the puppy.

     62.       As a commercial broker licensed by the USDA, Pinnacle Pet must submit

annual applications for license renewals that report the number of dogs sold annually as

well as the dollar amounts received from those sales. As part of the USDA and State of

Missouri licensing requirements, Pinnacle Pet’s facilities are subject to random and

unannounced inspections from Missouri and Federal inspectors.            The USDA and

Missouri inspectors spend several hours reviewing a checklist of State and Federal

regulations to make sure that Pinnacle Pet is in full compliance every year. If any

issues arise during the inspection, a report is provided reflecting any noncompliant

items.

     63.       Pinnacle Pet has been operating as a broker for over six years and has not

been found in violation of any USDA, State of Missouri, or any other State’s

regulations.




                                            20
      Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 21 of 48



     64.    Pinnacle Pet maintains full and accurate records of all pedigrees and dates

of birth, as well as complete health and vaccination records. Pinnacle Pet routinely has

the dogs treated and inspected by licensed veterinarians.

     65.    Pinnacle Pet purchases and sells purebred dogs as well as designer breeds.

     66.    When sourcing pets out-of-state, Pinnacle Pet uses various routes to deliver

pets to several stores at once. Maryland’s pet stores that source their pets from Pinnacle

Pet are on the same route as pet stores in Pennsylvania. However, Maryland’s pet stores

constitute a large percentage of sales on this route. Once Maryland’s Pet Store Ban

takes effect on January 1, 2020, Pinnacle Pet would no longer be able to utilize this

route, thus losing business with pet stores in Pennsylvania, as well as the pet stores in

Maryland.     Closing this route and losing such business from Maryland (and

Pennsylvania) will have a substantial impact on Pinnacle Pet’s revenue and will cause

the company to have to immediately terminate certain employees dedicated to this route

servicing Maryland’s retail pet stores.

     67.    Just Puppies, Charm City Puppies, and Today’s Pet follow all requirements

for retail pet stores in Maryland to sell their puppies to the public. Md. Code Ann.,

Bus. Reg. § 19-703(a)(3) states:

     A retail pet store that sells dogs shall:

     (3)    maintain a written record that includes the following information
            about each dog in the possession of the retail pet store:

            (i)     the breed, age, and date of birth of the dog, if known;
            (ii)    the sex, color, and any identifying markings of the dog;
            (iii)   documentation of all inoculations, worming treatments, and
                    other medical treatments, if known, including the date of the


                                             21
        Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 22 of 48



                     medical treatment, the diagnoses, and the name and title of
                     the treatment provider;
             (iv)    the name and address of:
                     (1)     the breeder or dealer who supplied the dog;
                     (2)     the facility where the dog was born; and
                     (3)     the transporter or carrier of the dog, if any;
             (v)     the United States Department of Agriculture license number
                     of the breeder or dealer, if required;
             (vi)    any identifier information, including a tag, tattoo, collar
                     number, or microchip; and
             (vii)   if the dog is being sold as registered or non registered:
                     (1)     the names and registration numbers of the sire and
                             dam; and
                     (2)     the litter number.
(Exh. 1 at 0010 -- Md. Code Ann., Bus. Reg. § 19-703 (subject to amendment effective

January 1, 2020)).

      68.    Just Puppies, Charm City Puppies, and Today’s Pet also provide health

 certificates at the time of sale to customers for all dogs they sell pursuant to Maryland

 law, Section 19-704 of the Business Regulation Article, which states:

      A retail pet store shall provide to a purchaser at the time of a sale of a dog:

      (1)    a health certificate from a veterinarian licensed in the State issued
             within 30 days before the date of sale certifying that the dog:
             (i)    has no known disease, illness, or congenital or hereditary
                    condition which is diagnosable with reasonable accuracy; and
             (ii)   does not appear to be clinically ill from parasitic infection at
                    the time of the examination;
      (2)    the written record about the dog maintained by the retail pet store
             under § 19-703(a)(2) of this subtitle; and
      (2)    a statement notifying the purchaser of the specific rights available to
             the purchaser under this subtitle.
(Exh. 1 at 0015 -- Md. Code Ann., Bus. Reg. § 19-704 (subject to amendment effective

January 1, 2020)).




                                             22
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 23 of 48



     69.     Just Puppies, Charm City Puppies, and Today’s Pet also provide notice of

the rights and remedies of purchasers under the Business Regulation Article for the sale

of dogs at retail pet stores.

     70.     Just Puppies, Charm City Puppies, and Today’s Pet also provide customers

limited warranties regarding the health and condition of the puppies purchased by

customers. Just Puppies utilizes licensed veterinarians to examine all puppies at least

twice prior to the sale to the public and all puppies are reexamined by an approved

veterinarian within five days after purchase. Charm City Puppies and Today’s Pet also

have a licensed veterinarian examine all puppies prior to offering a puppy for sale and

provide the customer with a free veterinary exam within several days of the date of sale.

     71.     While Just Puppies, Charm City Puppies, and Today’s Pet maintain

websites, they do not sell puppies online. All transactions take place at the retail pet

store locations.

     72.     Once Maryland’s Pet Store Ban takes effect on January 1, 2020, Just

Puppies, Charm City Puppies, and Today’s Pet will go out of business due to the ban on

the sale of dogs which represents 90 – 95 percent of their revenues. Other retail pet

stores that sell dogs and cats to the public are expected to go out of business as well.

Maryland residents who work at these stores will lose their jobs.

     73.     Customers and Maryland residents will no longer be able to purchase

purebred and designer breed dogs from retail pet stores in Maryland. Unregulated

shelters and rescues do not supply purebred and designer breed puppies. Maryland




                                          23
          Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 24 of 48



    residents will not have safe access to good and reputable licensed commercial breeders

    and reputable brokers.

         74.    Once Maryland’s Pet Store Ban takes effect, Maryland residents seeking to

    purchase purebred and designer puppies will have to rely on unregulated shelters and

    rescues, the unregulated internet and print advertising to try to locate such dogs.

    Internet pet sales have a notoriously high incidence of fraud and scams which will only

    increase against Maryland residents once the ban takes effect.

                             Better Business Bureau Risk Reports

         75.    According to the 2018 Better Business Bureau Risk Report, pets were the

    top product of online purchase scams to consumers nationwide – these pet sale scams

    represented 26.2% of all online purchase scams. Better Business Bureau, 2018 BBB

    Scam Tracker Risk Report, 14 (2018). 6

         76.    The Better Business Bureau asserts that complaint numbers only hint at the

    size of the scheme, as many victims either choose not to file complaints or do not know

    how to seek assistance. Better Business Bureau, Puppy Scams: How Fake Online Pet

    Sellers Steal from Unsuspecting Pet Buyers, 4 (September 2017).

         77.    The Better Business Bureau suggests consumers avoid pet sale fraud by

    inspecting pets first-hand before purchase. Better Business Bureau, Puppy Scams: How


6
  Online pet sale scams are so prevalent that several websites have been created for
consumers to report fraud and provide notice of scam websites. See www.petscams.com
(providing a forum to report and view lists of all websites reported to be a pet scam); see
also www.ipata.org/pet-scams (maintaining a list of pet scams online and advice for
consumers seeking to avoid pet scams).


                                              24
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 25 of 48



Fake Online Pet Sellers Steal from Unsuspecting Pet Buyers, 9-10 (September 2017).

However, Maryland’s Pet Store Ban will significantly hinder the consumers’ ability to

inspect pets first-hand since they will no longer be able to visit pets in stores for

purchase.

              Unregulated Local Hobby Breeders and Animal Shelters

     78.     Although the AWA regulates the licensing and conditions of pet breeders, it

does not regulate the conditions of animal shelters, non-profit animal rescue

organizations, or local hobby breeders (a breeder that maintains four (4) or fewer

breeding female dogs and sells only the offspring that were born and raised on the

owner’s premises).

     79.     In April 2019, police arrested two individuals in Carroll County, Maryland

for charges of animal cruelty after twenty-seven (27) dogs were found dead on their

property. Kate Ryan, Duo Behind Illegal Md. Breeding Operation Jailed After Dozens

of Dogs Found Dead, WTOP (April 9, 2019). Twenty-seven (27) more dogs were

found inside, alive but in critical need of care. Id.

     80.     The individuals arrested were local hobby breeders and were “connected to

an unlicensed dog breeding operation” in Carroll County. Id. Maryland’s Pet Store Ban,

in its efforts to eradicate so-called “puppy mills,” will encourage Maryland consumers

to purchase pets from these unlicensed local hobby breeders.

     81.     In May 2019, Animal Control removed 165 animals from the Animal

Welfare Society of Howard County due to “poor conditions.” Jess Nocera, 165 Animals

Removed from Now-Closed Columbia Animal Shelter, The Baltimore Sun (May 19,


                                             25
      Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 26 of 48



2019). The shelter was subsequently shut down. Id. Some animals removed may never

be healthy enough for adoption. Id.

     82.    The Animal Welfare Society shelter was reported to have a foul odor,

overcrowding, and a general lack of cleanliness. Id. These are the same conditions the

Maryland legislation is hoping to eradicate in so-called “puppy mills.” This incident

highlights the fact that unregulated sources, such as shelters and rescues, lack legal

oversight that would require them to maintain certain humane standards of care and

cleanliness. The Animal Welfare Society of Howard County was a non-profit rescue

with tax-exempt status under §501(c)(3) of the IRS Code, and thus, would have

qualified as an “Animal Welfare Organization” under Maryland’s Pet Store Ban.

     83.    Furthermore, the sourcing of dogs obtained by animal shelters is currently

unregulated. In May 2019, the Center for Disease Control was forced to implement a

ban on dogs imported from Egypt after dogs imported at a Kansas animal shelter tested

positive for rabies. Stephanie Ebbs, CDC to Block Imports of Dogs from Egypt, Citing

Rabies Concerns, ABC News (May 10, 2019).

     84.    Animal rescue organizations throughout the United States often collaborate

with large international rescue groups, such as Humane Society International, which

work in other countries to “re-home” animals; however, there is no formal way to track

where the dogs “rescued” overseas actually come from or what happens to these dogs

once they are placed in U.S. homes. Id. There are frequently large shipments of puppies

from overseas puppy mills that are shipped to the United States as “rescue dogs.” Id.

There is no way to know the origins of these dogs coming in from foreign countries, but


                                         26
          Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 27 of 48



    the rescue groups claim they are obtained from “meat dog farms” and are “street dogs.”

    These claims cannot be substantiated, and upon information and belief, Plaintiffs assert

    that many of the puppies and pure-bred dogs are obtained from breeders.              As

    unregulated entities, animal shelters can source dogs from these overseas countries with

    no oversight whatsoever. Maryland’s legislation will cause Maryland consumers to

    have to obtain pets from unregulated animal rescues and shelters, with no verifiable

    information regarding the pets’ history or health.

         85.    Additionally, as unregulated entities, animal rescue organizations are able

    to obtain their animals from the very sources the legislation intends to eradicate,

    including so-called “puppy mills” with substandard welfare conditions.

         86.    Non-profit “rescues,” such as National Mill Dog Rescue, claim to rescue

    puppies from “puppy mills,” but continue to obtain pets from breeders, brokers, and

    dog auctioneers.7 National Mill Dog Rescue, a nonprofit organization, brings in three-

    million dollars ($3,000,000) per year from “adoption fees” whereby they charge

    thousands of dollars for certain breeds – just like retail pet stores. Id. In July 2019,

    National Mill Dog Rescue was given a cease and desist order by the Colorado State

    Board of Veterinary Medicine due to falsified vaccination records and unlicensed

    issuance of vaccines to dogs without a veterinarian present.8


7
 Kim Kavin, When ‘Puppy Mill Rescue’ Blurs The Line Between Saving And Selling
Dogs, Huffington Post (July 14, 2019).
8
  Chase Golightly, National Mill Dog Rescue in Peyton Receives Cease and Desist Order
from State Board, KRDO (July 19, 2019).


                                               27
               Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 28 of 48



          87.      Rescue organizations such as National Mill Dog Rescue also source their

     pets to other animal shelters around the country, 9 effectively acting as a broker to

     Maryland shelters, such as the Maryland SPCA.10

          88.      The Maryland Pet Store Ban creates an exception to allow for animal

     welfare organizations (such as Animal Welfare Society of Howard County or National

     Mill Dog Rescue) to control any future ability of retail pet stores to sell dogs in

     Maryland after January 1, 2020. (Exh. 1 – 013 -- §19-703(b) and the Editor’s Note).

     According to the new law, animal welfare organizations are supposed to “initiate

     contact” with retail pet stores “to facilitate collaboration” to showcase cats and dogs for

     adoption or “purchase from local breeders.” All groups which are totally unregulated.

     The legislation creates a monopoly for these “rescue” organizations and continues to

     allow pets to enter Maryland from breeders and brokers, contrary to the legislation’s

     intent.

           The Typical Stream of Commerce for Commercially Produced Puppies

          89.      Under the current retail pet store model, federally licensed wholesale

     producers (“breeders”) may sell to federally licensed brokers (Class A/B dealers).

     These brokers then deliver the pets to the retail pet stores for sale. Charm City Puppies




9
  “Rescue average – 140 dogs/month, about half are transported to rescue partners coast
to coast.” https://nmdr.org/wp-content/uploads/2014/05/NMDR-Facts-052514.pdf
10
   “. . . [W]e bring in more than 1,400 animals from other shelters to help save more lives
in the community.” Maryland SPCA website, https://www.mdspca.org/about.


                                                28
          Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 29 of 48



and Today’s Pet obtain their pets through this model, utilizing federally licensed

brokers.

     90.      Alternatively, federally licensed wholesale producers (“breeders”) may sell

directly to retail pet stores. Just Puppies utilizes this model to obtain its pets to sell in its

stores.

     91.      The Maryland Pet Store Ban will interrupt this typical stream of interstate

commerce for the sale of pets in Maryland through retail pet stores. The new legislation

will disrupt the free market of commercially bred pets and instead favor non-profit and

governmental sourced animals and unregulated local hobby breeders, and/or cause

Maryland residents to have to utilize the unregulated internet, which has the highest

incidence of fraud for this type of online consumer sale.

                               COUNT I
                  VIOLATION OF COMMERCE CLAUSE –
            FACIALLY DISCRIMINATORY AGAINST OUT-OF-STATE
                        BREEDERS AND BROKERS

     92.      Plaintiffs incorporate Paragraphs 1 through 91 above as fully set forth

herein.

     93.      The Commerce Clause empowers Congress “to regulate commerce . . .

among the several states. . . .” U.S. Const. art. I, § 8, cl. 3. The Commerce Clause,

however, also has a corresponding “negative” or “dormant” aspect that limits the power

of state and local governments to enact laws affecting interstate commerce.                  See

Oklahoma Tax Commission v. Jefferson Lines, Inc., 514 U.S. 175 (1995); Huges v.

Oklahoma, 441 U.S. 322 (1979).



                                              29
      Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 30 of 48



     94.    Under the dormant commerce clause, states may not pass legislation that

unjustifiably discriminates against interstate commerce whether on its face, in its effect,

or in its purpose. Envtl. Tech. Council v. Sierra Club, 98 F.3d 774, 785 (4th Cir. 1996).

     95.    Maryland’s Pet Store Ban is discriminatory against out-of-state breeders on

its face. The Editor’s Note reflects that it is the intent of the General Assembly that

animal welfare organizations initiate contact with retail pet stores (which will no longer

be able to sell dogs and cats) and facilitate “purchase from local breeders.” (Exh. 1 at

0013-14 -- Section 19-703). Maryland’s Pet Store Ban creates differential treatment of

in-state and out-of-state economic interests that benefit Maryland local breeders and

burden out-of-state breeders.

     96.    Maryland has a handful (approximately four) USDA commercially licensed

dog breeders. Some of these breeders sell directly to the public through their websites,

however, they are not “retail pet stores” since they are not “open to the public.” (Exh. 1

– 001 -- Section 19-701(j)).

     97.    “Local breeders” as set forth in Maryland’s Pet Store Ban are not defined.

Under Section 19-701(d), “breeder” is defined as “a person who breeds or raises dogs to

sell, exchange, or otherwise transfer to the public.” (Exh. 1 at 001-- Section 19-701(d)).

Maryland’s definition does not distinguish between commercial USDA licensed

breeders and hobby breeders, which are exempt from USDA regulations because they

have less than four (4) female breeding dogs.

     98.    The plain language of Maryland’s Pet Store Ban creates an exception for

the facilitation of sales through local Maryland breeders to the detriment of out-of-State


                                           30
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 31 of 48



USDA licensed breeders, such as ones used by Just Puppies and Charm City Puppies to

source their dogs for sale. The ban would facially disallow the sale of any dogs from

out-of-state breeders in Maryland pet stores since they are not a “local breeder.”

     99.     The Maryland Pet Store Ban will also make it impossible for out-of-state

breeders and brokers to sell within Maryland under their current business models, since

they are not a “local breeder,” therefore discriminating against out-of-state breeders and

brokers in its effect.

     100.    The Maryland Pet Store Ban’s purpose is to remove Maryland from the

nationwide market of pet sales in stores in hopes of eradicating the so-called puppy mill

industry. However, a State may not achieve a local economic goal by isolating itself

from the national economy. City of Philadelphia v. New Jersey, 437 U.S. 617, 624

(1978). Therefore, the Maryland Pet Store Ban discriminates against out-of-state

breeders and brokers in its purpose.

     101.    Maryland has no factual justification whatsoever to discriminate against

out-of-state breeders or brokers and create a monopoly for the animal welfare

organizations to coordinate potential sales for Maryland pet stores only from “local

breeders.”

     102.    As a direct and proximate cause of Maryland’s Pet Store Ban, Plaintiffs,

Jodie Hancock d/b/a 2 Mile Kennel, and Sobrad, LLC d/b/a Pinnacle Pet, will be

significantly harmed and suffer economic damages.

     WHEREFORE, Plaintiffs, Jodie Hancock d/b/a 2 Mile Kennel, and Sobrad, LLC

d/b/a Pinnacle Pet, respectfully request that this Honorable Court enter judgment


                                           31
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 32 of 48



against Defendants, Brian E. Frosh, Attorney General for the State of Maryland, the

Office of the Attorney General Consumer Protection Division, Maryland State Senate

Finance Committee, and the Maryland House Economic Matters Committee, and

declare that the Maryland Pet Store Ban is unconstitutional, and award attorneys’ fees,

costs, and other such relief as this Court deems just and proper.

                          COUNT II
  VIOLATION OF COMMERCE CLAUSE – FACIALLY DISCRIMINATORY
             AGAINST IN-STATE RETAIL PET STORES

     103.      Plaintiffs incorporate paragraphs 1 through 102 above as fully set forth

herein.

     104.      The intent of Maryland’s Pet Store Ban is to also prevent competition with

out-of-state commercially bred pets, thereby supposedly giving local dogs and cats an

increased chance of being adopted. However, in order to achieve this goal, the

legislation only prohibits pet stores from selling out-of-state pets. Consumers are still

technically able to seek these USDA regulated and licensed commercial breeders, and

these out-of-state breeders are still able to sell to Maryland consumers. Thus, the State

is discriminating against in-state retail pet stores.

     105.      The Maryland Pet Store Ban seemingly encourages the exchange of dogs

from unregulated, unspecified sources as the only dogs in the State’s stream of

commerce, as these are the dogs offered for sale through the unregulated rescues,

animal shelters, and unregulated local breeders. Those organizations and breeders are

the only business entities permitted to collaborate with pet stores under the new

legislation.


                                             32
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 33 of 48



     106.   Because the Maryland law does not restrict the sale of dogs from out-of-

state breeders and/or brokers via the internet or other means, but does restrict the sale of

dogs via retail establishments in Maryland, the State is discriminating against in-state

retail pet stores based on the origin of their products, which violates the Commerce

Clause. Chemical Waste Management, Inc. v. Hunt, 504 U.S. 334 (1992). The

Maryland Pet Store Ban discriminates against in-state pet stores because it cuts off their

supply of puppies from traditional, regulated, and legal sources, and forces pet stores to

obtain their pets from untraditional, unregulated sources, i.e., animal welfare

organizations, local hobby breeders, and the internet.

     107.   The sources of pets in local shelters, non-profit rescue organizations and

from hobby breeders are not regulated by either the State or the federal government.

     108.   Furthermore, no evidence was presented during the legislative process

demonstrating that puppies purchased from retail pet stores contributed to the number

of dogs in local shelters.

     109.   As a direct and proximate cause of Maryland’s Pet Store Ban, all Plaintiffs

will be severely economically impacted once the ban takes effect and Just Puppies,

Charm City Puppies, and Today’s Pet will go out of business, as will other retail pet

stores in Maryland that sell dogs and cats.

     WHEREFORE, Plaintiffs, Just Puppies, Inc. d/b/a Just Puppies Towson, Just

Puppies of Maryland, Inc., d/b/a Just Puppies Rockville, Charm City Puppies, LLC

d/b/a Charm City Puppies & Boutique, and Today’s Pet, Inc. d/b/a Today’s Pet,

respectfully request that this Honorable Court enter judgment against Defendants, Brian


                                              33
          Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 34 of 48



 E. Frosh, Attorney General for the State of Maryland, the Office of the Attorney

 General Consumer Protection Division, Maryland State Senate Finance Committee, and

 the Maryland House Economic Matters Committee, and declare that the Maryland Pet

 Store Ban is unconstitutional, and award attorneys’ fees, costs, and other such relief as

 this Court deems just and proper.

                         COUNT III
  VIOLATION OF THE COMMERCE CLAUSE – BURDEN ON INTERSTATE
             COMMERCE VERSUS STATE’S INTERESTS

     110.     Plaintiffs incorporate Paragraphs 1 through 109 above as fully set forth

herein.

     111.     Legislation is deemed to violate the Commerce Clause if it creates more

than an incidental burden on commerce that is clearly excessive in relation to a purported

local benefit. Pike v. Bruce Church, 397 U.S. 137, 142 (1970).

     112.     Maryland’s Pet Store Ban imposes more than an incidental burden on

interstate commerce, which is clearly excessive in relation to any purported local

benefits.

     113.     Under Maryland’s Pet Store Ban, an excessive burden is created on out-of-

state regulated breeders and brokers who will be prohibited from selling to any retail pet

stores in Maryland. The Maryland law, however, still allows “local breeders” and non-

profit rescues to collaborate with retail pet stores in Maryland. The law also allows for

out-of-state puppies from unregulated sources to be sold in the State through non-profit

rescues and shelters, as well as the internet.




                                                 34
         Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 35 of 48



     114.      Maryland’s Pet Store Ban also creates an excessive burden for local retail

pet stores, which will have to completely change their business model of selling pets if

they wish to stay in business in order to become storefronts for local non-profit rescues

and shelters. Currently, the sale of dogs constitutes 90-95 percent of the business of local

retail pet stores.

     115.      Out-of-state breeders such as Ms. Hancock do not sell to the public and do

not have a website. Breeders such as Ms. Hancock only sell to pet stores, such as Just

Puppies, which will no longer be in business once Maryland’s Pet Store Ban takes effect.

Therefore, Ms. Hancock and other similarly situated breeders and brokers will have to

substantially change their business practices in order to stay in business. Since local

breeders and shelters are able to sell directly to Maryland residents and theoretically will

be able to sell through Maryland pet stores, this is not an issue that local breeders and

shelters will face.

     116.      Similarly, reputable brokers such as Pinnacle Pet do not sell directly to

residents in Maryland, and only sell through retail pet stores, such as Charm City Puppies

and Today’s Pet. Pinnacle Pet will also suffer harm as a result of the Maryland Pet Store

Ban and have to substantially change its business practices.

     117.      Further, Maryland residents will be required to change their practices as

they will not be able to purchase dogs from out-of-state breeders at retail pet stores in

Maryland. The only recourse for Maryland residents to purchase dogs from USDA

licensed commercial breeders is over the internet or to travel out of state to try to




                                            35
        Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 36 of 48



purchase. There are only approximately four licensed USDA breeders in Maryland,

which cannot possibly serve the needs of all Maryland residents.

     118.     Breeders, such as Ms. Hancock, do not sell to the public and do not have a

website, nor does the broker Pinnacle Pet. Maryland residents will no longer have access

to these dogs unless they travel out-of-state.

     119.     Furthermore, there is no legitimate local Maryland interest served by

Maryland’s Pet Store Ban. The purported purpose behind the new law is to eradicate so-

called “puppy mills” and reduce the number of animals in shelters. However, there is and

was no factual evidence to support any connection between Maryland’s retail pet stores

and the unlicensed and uninspected “puppy mills,” or breeders who are breeding in

substandard conditions. The other purported State interest is protecting consumers from

purchasing unhealthy animals; however, this interest is significantly undermined by the

fact that the “No More Puppy-Mills” legislation removed any and all consumer

protections related to the purchase of puppies is concerned.

     120.     Just Puppies, Charm City Puppies, and Today’s Pet source their dogs from

reputable licensed commercial breeders and not substandard, unlicensed or uninspected

breeders, commonly referred to as “puppy mills.”

     121.     Contrary to the alleged intentions of the legislation, Maryland’s Pet Store

Ban will only serve to promote the purchase of puppies from unregulated sources such as

the internet and non-profit rescues and shelters, thereby undermining the increase in

animal welfare interests the State claims to have.




                                                 36
        Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 37 of 48



     122.     Furthermore, the State’s claims that the Maryland Pet Store Ban is needed

in order to solve the State’s alleged problem of overcrowded shelters by banning puppies

from out-of-state commercial breeders is undermined by the fact that the State continues

to allow out-of-state puppies and dogs brought in by non-profit rescues and shelters, and

allows Maryland consumers to purchase puppies directly from out-of-state brokers and

breeders.

     123.     As a direct and proximate cause of Maryland’s Pet Store Ban, all Plaintiffs

will be economically impacted severely once the ban takes effect and Just Puppies,

Charm City Puppies, and Today’s Pet will immediately go out of business. As such, the

effects of the Maryland Pet Store Ban on in-state retail pet stores is far beyond incidental

and is excessive.

       WHEREFORE, Plaintiffs, Just Puppies, Inc. d/b/a Just Puppies Towson, Just

Puppies of Maryland, Inc., d/b/a Just Puppies Rockville, Charm City Puppies, LLC d/b/a

Charm City Puppies & Boutique, Today’s Pet, Inc. d/b/a Today’s Pet, Jodie Hancock

d/b/a 2 Mile Kennel, and Sobrad, LLC d/b/a Pinnacle Pet, respectfully request that this

Honorable Court enter judgment against Defendants, Brian E. Frosh, Attorney General

for the State of Maryland, the Office of the Attorney General Consumer Protection

Division, Maryland State Senate Finance Committee, and the Maryland House Economic

Matters Committee, and declare that the Maryland Pet Store Ban is unconstitutional, and

award attorneys’ fees, costs, and other such relief as this Court deems just and proper.




                                             37
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 38 of 48



                                 COUNT IV
                            FEDERAL PREEMPTION

     124.    Plaintiffs incorporate Paragraphs 1 through 123 above as fully set forth

herein.

     125.    The purpose of the Animal Welfare Act is to regulate the trade and

treatment of dogs and cats used as pets. Under the AWA, the USDA is authorized to

promulgate standards in order to assure humane treatment of animals. The AWA

requires a licensing system for breeders which is promulgated by the USDA.

     126.    The AWA shall not prohibit any state from promulgating standards in

addition to those standards promulgated by the USDA.         Further, the USDA shall

cooperate with officials of various states or political subdivisions in carrying out the

purposes of the AWA and of any state, local, or municipal legislation or ordinance on

the same subject.

     127.    Maryland’s Pet Store Ban does not attempt to promulgate any additional or

complimentary standards to those set forth under the AWA; rather, it completely bans

the sale of cats and dogs in Maryland from any federally USDA licensed breeder at any

retail pet stores.

     128.    The effect of Maryland’s Pet Store Ban is to completely subvert the

standards set forth by the USDA for commercial licensed dog breeders because dogs

from such sources will no longer be permitted to be sold within the State. Maryland’s

Pet Store Ban creates an exception to the ban for local breeders in Maryland which are

hobby breeders exempt from USDA regulations.          The ban provides that the only



                                          38
        Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 39 of 48



 acceptable sourcing of dogs and cats is from unregulated sources with no oversight

 whatsoever.

      129.     Maryland’s Pet Store Ban thus conflicts with the AWA and its standards

 and frustrates Congress’s purposes and objectives under the AWA.

      WHEREFORE, Plaintiffs, Just Puppies, Inc. d/b/a Just Puppies Towson, Just

Puppies of Maryland, Inc., d/b/a Just Puppies Rockville, Charm City Puppies, LLC d/b/a

Charm City Puppies & Boutique, Today’s Pet, Inc. d/b/a Today’s Pet, Jodie Hancock

d/b/a 2 Mile Kennel, and Sobrad, LLC d/b/a Pinnacle Pet, respectfully request that this

Honorable Court enter judgment against Defendants, Brian E. Frosh, Attorney General

for the State of Maryland, the Office of the Attorney General Consumer Protection

Division, Maryland State Senate Finance Committee, and the Maryland House Economic

Matters Committee, and declare that the Maryland Pet Store Ban is invalid and federally

preempted, and award attorneys’ fees, costs, and other such relief as this Court deems just

and proper.

                                COUNT V
                 VIOLATION OF EQUAL PROTECTION CLAUSE

      130.     Plaintiffs incorporate Paragraphs 1 through 129 above as fully set forth

 herein.

      131.     The Fourteenth Amendment of the United States Constitution states that no

 state shall deny any person within its jurisdiction the equal protection of the laws. U.S.

 Const. amend. 14.




                                            39
        Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 40 of 48



     132.   Maryland’s Pet Store Ban treats Plaintiffs differently than others similarly

situated and the difference in treatment is not rationally related to any legitimate State

interest. Maryland retail pet stores will be prohibited from selling dogs and cats once

the ban takes effect. Retail pet stores, such as Just Puppies, Charm City Puppies, and

Today’s Pet, will go out of business once the ban takes effect. Breeders and brokers

can still sell dogs and cats to Maryland residents, and Maryland residents can still

continue to purchase dogs and cats from anyone, except retail pet stores.

     133.   There is no legitimate State interest in banning retail pet store sales, as no

evidence has been shown whatsoever to support the purported interest in reducing

“puppy mills” through a ban. Maryland’s retail pet stores do not source their dogs from

unlicensed and uninspected sources, or “puppy mills.” The result of Maryland’s Pet

Store Ban will be to increase internet sales with unregulated and unlicensed breeders

and increase importation of out-of-state and internationally sourced dogs from unknown

and unregulated sources, thus creating less protection for dogs in breeding operations,

instead of the supposed intended “reduction.” The State fails to show that the Maryland

Pet Store Ban will result in any increased consumer protections or welfare standards for

dogs.

     134.   Maryland has no factual justification whatsoever to discriminate against

out-of-state breeders.

     135.   Maryland has no factual justification whatsoever to discriminate against in-

state retail pet stores. There was no evidence presented during the legislative session

showing that Maryland consumers were being defrauded by in-state pet stores, nor was


                                           40
        Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 41 of 48



 there any evidence provided that showed that retail pet stores in-state were not fulfilling

 their duty of full disclosure and consumer protections under the existing state law to

 citizens who purchased puppies from them. There also was no evidence showing that

 puppies sold by in-state retail pet establishments were unhealthy or dying after

 consumer purchases, nor was there evidence that pet store puppies were contributing to

 shelter populations.

      136.   As a direct and proximate cause of Maryland’s Pet Store Ban, all Plaintiffs

 will be severely economically impacted once the ban takes effect and Just Puppies,

 Charm City Puppies, and Today’s Pet will immediately go out of business.

      WHEREFORE, Plaintiffs, Just Puppies, Inc. d/b/a Just Puppies Towson, Just

Puppies of Maryland, Inc., d/b/a Just Puppies Rockville, Charm City Puppies, LLC d/b/a

Charm City Puppies & Boutique, Today’s Pet, Inc. d/b/a Today’s Pet, Jodie Hancock

d/b/a 2 Mile Kennel, and Sobrad, LLC d/b/a Pinnacle Pet, respectfully request that this

Honorable Court enter judgment against Defendants, Brian E. Frosh, Attorney General

for the State of Maryland, the Office of the Attorney General Consumer Protection

Division, the Maryland State Senate Finance Committee, and the Maryland House

Economic Matters Committee, and declare that the Maryland Pet Store Ban is

unconstitutional, and award attorneys’ fees, costs, and other such relief as this Court

deems just and proper.




                                            41
      Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 42 of 48



                        COUNT VI
VIOLATION OF MARYLAND CONSTITUTION - ANTI-MONOPOLY CLAUSE

     137.   Plaintiffs incorporate Paragraphs 1 through 136 above as fully set forth

herein.

     138.   The Maryland Constitution’s Declaration of Rights states, “[t]hat

monopolies are odious, contrary to the spirit of a free government and the principles of

commerce, and ought not to be suffered.” Md. Dec. of R. art. 41.

     139.   Maryland courts have consistently held that a monopoly under the

Maryland Declaration of Rights is a “privilege or power to . . . the operation of a trade

or business to the exclusion of others, who otherwise would be at liberty to engage

therein, necessarily implying the suppression of competition, and ordinarily causing a

restraint of that freedom to engage in trade or commerce which the citizen enjoys by a

common right.” Levin v. Sinai Hosp. of Balt. City, 186 Md. 174, 182 (1945).

     140.   The new Maryland legislation creates a monopoly by explicitly banning pet

stores from selling all pets, except those pets obtained from unregulated “local

breeders” or unregulated rescues or animal shelters.

     141.   Under the new Maryland legislation, unregulated “local breeders” and

unregulated rescues or animal shelters will have the exclusive privilege and power to

sell pets to Maryland consumers.

     142.   These unregulated rescues and animal shelters conduct business with

USDA breeders and brokers. Maryland’s Pet Store Ban suppresses the competition




                                          42
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 43 of 48



between pet stores and animal rescues and shelters. The ban creates a monopoly for

animal rescues and shelters to do business with USDA breeders and brokers.

     143.      Maryland’s Pet Store Ban suppresses the competition between pet stores

and “local breeders” and animal rescues and shelters. The ban will diminish pet stores’

income derived from the sale of pets, as pet stores will only be allowed to “showcase”

pets for adoption from local breeders and rescues or animal shelters under the new

legislation.

     144.      The Maryland Pet Store Ban suppresses the competition between out-of-

state breeders and “local breeders” and rescues or animal shelters. Breeders such as Ms.

Hancock do not sell to the public and do not have a website. The Maryland Pet Store

Ban will thus suppress the competition between these types of breeders who will be

prohibited from selling their pets through pet stores, and the local breeders and rescues

or animal shelters who will still be able to sell to Maryland pet stores.

     145.      Under the new Maryland legislation, Maryland consumers will no longer

have the freedom to engage in the trade or commerce of pet sales through Maryland pet

stores. Maryland consumers are currently able to buy a variety of pets sold in Maryland

pet stores due to the influx of pets provided by out-of-state breeders such as Ms.

Hancock. However, the new Maryland Pet Store Ban will not allow pets bred by Ms.

Hancock to be sold in Maryland pet stores. Therefore, Maryland consumers will no

longer be able to freely buy these particular pets in Maryland.

     146.      As a direct and proximate cause of Maryland’s Pet Store Ban, all Plaintiffs

will be economically impacted severely once the ban takes effect. The ban will suppress


                                            43
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 44 of 48



all competition in the pet sale market and will cause a restraint of freedom to engage in

trade of commerce which the citizens of Maryland have a common right to enjoy.

     WHEREFORE, Plaintiffs, Just Puppies, Inc. d/b/a Just Puppies Towson, Just

Puppies of Maryland, Inc., d/b/a Just Puppies Rockville, Charm City Puppies, LLC

d/b/a Charm City Puppies & Boutique, Today’s Pet, Inc. d/b/a Today’s Pet, Jodie

Hancock d/b/a 2 Mile Kennel, and Sobrad, LLC d/b/a Pinnacle Pet,              respectfully

request that this Honorable Court enter judgment against Defendants, Brian E. Frosh,

Attorney General for the State of Maryland, the Office of the Attorney General

Consumer Protection Division, the Maryland State Senate Finance Committee, and the

Maryland House Economic Matters Committee, and declare that the Maryland Pet

Store Ban is unconstitutional, and award attorneys’ fees, costs, and other such relief as

this Court deems just and proper.

                            COUNT VII
          FEDERAL DECLARATORY JUDGMENT ACT (28 U.S.C. § 2201)

     147.    Plaintiffs incorporate Paragraphs 1 through 146 above as fully set forth

herein.

     148.    Pursuant to Section 28 U.S.C. § 2201(a), any court of the United States

may declare the rights and legal relations of any interested party seeking such

declaration in a case of actual controversy within its jurisdiction.

     149.    The Plaintiffs and Defendants are interested parties and an actual, real, and

substantial controversy exists regarding the validity and enforceability of Maryland’s

Retail Pet Store Ban under the United States Constitution, the Maryland Declaration of



                                            44
        Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 45 of 48



 Rights, and as set forth above in each count in this Complaint which are all

 incorporated herein.

      150.   Maryland’s Pet Store Ban will take effect on January 1, 2020, and all

 Plaintiffs will be severely economically impacted, and Just Puppies, Charm City

 Puppies, and Today’s Pet will go out of business.     Plaintiffs seek declaratory relief

 from the Court to declare Maryland’s Pet Store Ban unconstitutional and invalid.

      WHEREFORE, Plaintiffs, Just Puppies, Inc. d/b/a Just Puppies Towson, Just

Puppies of Maryland, Inc., d/b/a Just Puppies Rockville, Charm City Puppies, LLC d/b/a

Charm City Puppies & Boutique, Today’s Pet, Inc. d/b/a Today’s Pet, Jodie Hancock

d/b/a 2 Mile Kennel, and Sobrad, LLC d/b/a Pinnacle Pet, respectfully request that this

Honorable Court enter judgment against Defendants, Brian E. Frosh, Attorney General

for the State of Maryland, the Office of the Attorney General Consumer Protection

Division, the Maryland State Senate Finance Committee, and the Maryland House

Economic Matters Committee, and:

      1.     Declare that Section 19-703 of the Maryland Business Regulation Code

      Annotated is unconstitutional under Article I, Section 8, Clause 3 of the United

      States Constitution, and the Fourteenth Amendment of the United States

      Constitution, pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201;

      2.     Declare that Section 19-703 of the Maryland Business Regulation Code

      Annotated is invalid and preempted under the Animal Welfare Act, 7 U.S.C.

      § 2133, pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201;




                                          45
      Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 46 of 48



     3.     Declare that Section 19-703 of the Maryland Business Regulation Code

     Annotated is unconstitutional under Maryland’s Declaration of Rights, pursuant to

     the Declaratory Judgment Act, 28 U.S.C. § 2201;

     4.     Enter a permanent injunction enjoining Defendants and their agents from

     enforcing Section 19-703 of Maryland’s Pet Store Ban;

     5.     Award Plaintiffs their reasonable attorneys’ fees and costs of this action

     pursuant to 42 U.S.C. § 1988; and

     6.     Grant Plaintiffs such other relief as the Court deems just and proper.

                            COUNT VIII
             INJUNCTION (PRELIMINARY AND PERMANENT)

     151.   Plaintiffs incorporate Paragraphs 1 through 150 above as fully set forth

herein.

     152.   The Plaintiffs and Defendants are interested parties and an actual, real, and

substantial controversy exists regarding the validity and enforceability of Maryland’s

Pet Store Ban under the United States Constitution, the Maryland Declaration of

Rights, and as set forth above in each count in this Complaint which are all

incorporated herein.

     153.   Maryland’s Pet Store Ban will take effect on January 1, 2020, and all

Plaintiffs will be severely economically impacted, and Just Puppies, Charm City

Puppies, and Today’s Pet will go out of business.        Plaintiffs seek preliminary and

permanent injunctive relief from the Court to declare Maryland’s Pet Store Ban

unconstitutional and invalid.



                                          46
      Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 47 of 48



     154.   Plaintiffs seek a preliminary and permanent injunction against Defendants

from any enforcement of Maryland’s Pet Store Ban. Plaintiffs will suffer irreparable

injury upon the Maryland Pet Store Ban taking effect on January 1, 2020. Remedies

available at law, such as monetary damages, are inadequate to compensate Plaintiffs for

their injuries. Considering the balance of hardships between the Plaintiffs and the

Defendants, a remedy in equity is warranted. Lastly, the public interest would not be

disserved by a preliminary or permanent injunction.

     WHEREFORE, Plaintiffs, Just Puppies, Inc. d/b/a Just Puppies Towson, Just

Puppies of Maryland, Inc., d/b/a Just Puppies Rockville, Charm City Puppies, LLC

d/b/a Charm City Puppies & Boutique, Today’s Pet, Inc. d/b/a Today’s Pet, Jodie

Hancock d/b/a 2 Mile Kennel, and Sobrad, LLC d/b/a Pinnacle Pet, respectfully

requests that this Honorable Court enter a preliminary and permanent injunction against

Defendants, Brian E. Frosh, Attorney General for the State of Maryland, the Office of

the Attorney General Consumer Protection Division, the Maryland State Senate Finance

Committee, and the Maryland House Economic Matters Committee, and enjoin

Defendants from enforcement of Section 19-703 of the Maryland Business Regulation

Article, and grant Plaintiffs such other relief as the Court deems just and proper.




                                           47
       Case 1:19-cv-02439-ELH Document 1 Filed 08/23/19 Page 48 of 48



Dated: August 23, 2019       Respectfully submitted,


                                      /s/ Jonathan P. Kagan
                             Jonathan P. Kagan
                             (D. Md. Bar No. 23181)
                             kagan@kaganstern.com


                                       /s/ Stephen B. Stern
                             Stephen B. Stern
                             (D. Md. Bar No. 25335)
                             stern@kaganstern.com

                                      /s/ Meagan C. Borgerson
                             Meagan C. Borgerson
                             (D. Md. Bar No. 13686)
                             borgerson@ kaganstern.com


                             KAGAN STERN MARINELLO & BEARD, LLC
                             238 West Street
                             Annapolis, Maryland 21401
                             Phone:       (410) 216-7900
                             Facsimile: (410) 705-0836

                             Counsel for Plaintiffs Just Puppies, Inc. d/b/a Just
                             Puppies Towson, Just Puppies of Maryland, Inc. d/b/a
                             Just Puppies Rockville, Charm City Puppies, LLC
                             d/b/a Charm City Puppies & Boutique, Today’s Pet,
                             Inc. d/b/a Today’s Pet, Jodie Hancock d/b/a 2 Mile
                             Kennel, and Sobrad, LLC d/b/a Pinnacle Pet




                                      48
